                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

AQUESTIVE THERAPEUTICS, INC.,       )
                                    )
                      Plaintiff,    )
                                    )                           JUDGMENT IN A
                                    )                           CIVIL CASE
v.                                  )                           CASE NO. 5:18-cv-514-D
                                    )
BIODELIVERY SCIENCES INTERNATIONAL, )
INC.,                               )
                                    )
                      Defendant.    )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS BioDelivery' s
motion to dismiss for failure to state a claim [D.E. 79], DISMISSES without prejudice
Aquestive's complaint, and DENIES AS MOOT BioDelivery's motion to stay [D.E. 83].



This Judgment Filed and Entered on August 7, 2019, and Copies To:
E. Bradley Evans                                        (via CM/ECF electronic notification)
Joseph A. Schouten                                      (via CM/ECF electronic notification)
James F. Hibey                                          (via CM/ECF electronic notification)
Jamie Lucia                                             (via CM/ECF electronic notification)
Kia L. Freeman                                          (via CM/ECF electronic notification)
Lynne A. Borchers                                       (via CM/ECF electronic notification)
Peter D. Siddoway                                       (via CM/ECF electronic notification)
Thomas F. Foley                                         (via CM/ECF electronic notification)
Wyley S. Proctor                                        (via CM/ECF electronic notification)



DATE:                                                   PETER A. MOORE, JR., CLERK
August 7, 2019                                                  (By) /s/ Nicole Sellers
                                                                Deputy Clerk
